DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saito (2019/0115175 A1).
Saito teaches  a battery management system 100 which examines whether a relay 41,42, connected to an electrode of a battery 81 in which a plurality of battery cells are electrically connected to each other, is open or closed or whether the relay has malfunctioned, the battery management system comprising: a relay examination device 12,21,31 connected to one end of the relay, wherein the relay examination device includes: a power unit 82 configured to supply a current to the one end of the relay; a voltage detection unit 21 configured to detect a voltage from the one end of the relay; and a control unit 12 configured to examine whether the relay is open or closed or whether the relay has malfunctioned based on the voltage (see Abstract).
Claim(s) 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhao et al (2018/0315568).
Zhao teaches a relay examination device 200, comprising: a first resistor unit R1 having a first end connected to one end of a relay K2; a second resistor unit R2 having first end connected to a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2019/0115175) in view of Zhao (2018/0315568).
Saito teaches  a battery management system 100 which examines whether a relay 41,42, connected to an electrode of a battery 81 in which a plurality of battery cells are electrically connected to each other, is open or closed or whether the relay has malfunctioned, the battery management system comprising: a relay examination device 12,21,31 connected to one end of the relay, wherein the relay examination device includes: a power unit 82 configured to supply a current to the one end of the 
The system taught by Saito differs from the claim by not having a voltage detection unit that includes: a first resistor unit having a first end connected to the one end of the relay; and a second resistor unit having a first end connected to a second end of the first resistor unit and a second end connected to the power unit, wherein the voltage detection unit detects a voltage signal applied between the first resistor unit and the second resistor unit. 
Zhao teaches a relay examination device 200, comprising: a first resistor unit R1 having a first end connected to one end of a relay K2; a second resistor unit R2 having first end connected to a second end of the first resistor unit R1 (indirect connection); a power unit (PACK) connected to a second end of the second resistor unit R2 and configured to supply power; and a control unit configured to receive a voltage signal U2 applied between the first resistor unit and the second resistor unit and to examine whether the relay is open or closed or whether the relay has malfunctioned (see Abstract).
It would have been obvious to one of ordinary skill to combine the resistor arrangement of Zhao into the battery management system of Saito to meet the claim because both teachings are directed to detection of relay malfunction in multi-cell battery systems, with Zhao teaching a use of resistors that would be effective in indicating relay operating state even in the case of a connection to the load being open circuited.
With regard to claims 3 and 10, Saito teaches the use of fuses as protection devices in the drawing Figures. Claims 4, 8 and 9 only recite the intrinsic states of any on/off relay or switch. With regard to claims 5 and 7, the use of analog to digital converters would be conventional practice in the art due to the digital functions of the control unit 12 of Saito.
Allowable Subject Matter
11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The voltage divider limitations of claim 11 have not been taught or been fairly suggested by the prior art of record.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SWJackson
August 13, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836